EXHIBIT 10.3

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
November 2, 2016, by and among TetraLogic Pharmaceuticals Corporation, a
Delaware corporation (the “Company”), and each of the undersigned stockholders
(each, a “Stockholder” and collectively, the “Stockholders”) of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”), (the Company,
and the Stockholders are hereby referred to individually, as a “Party”, and
collectively, as the “Parties”).

 

R E C I T A L S

 

WHEREAS, each Stockholder is the owner, beneficially or of record, of such
number of shares of Common Stock of the Company (the “Shares”) set forth on its
signature page below;

 

WHEREAS, the Company is entering into an Asset Purchase Agreement, dated
November 2, 2016 (the “APA”), with its wholly-owned subsidiary TetraLogic
Research and Development Corporation, a Delaware corporation (“TR&D”), and
Medivir AB, a company organized under the laws of Sweden (“Medivir”), pursuant
to which Medivir will purchase substantially all of the assets of the Company
and TR&D relating to the birinapant and SHP-141 (remetinostat) lead molecules
(the “Asset Purchase”);

 

WHEREAS, the Board of Directors of the Company has: (x) determined that the
Asset Purchase and APA are fair to, and in the best interests of, the Company
and its stockholders; (y) approved the Asset Purchase and APA; and
(z) determined to recommend to the stockholders of the Company to approve the
Asset Purchase and the APA;

 

WHEREAS, as a condition to the willingness of Medivir to enter into the APA,
Medivir has requested that each Stockholder agrees, and in order to induce
Medivir to enter into the APA, each Stockholder has agreed, to enter into this
Agreement in connection with the Asset Purchase.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, representations, warranties, releases and agreements herein
contained, and intending to be legally bound, the Parties hereby agree as
follows:

 

A G R E E M E N T

 

1.             Representations of Stockholder.  Each Stockholder hereby
represents and warrants, only with respect to itself, the following:

 

1

--------------------------------------------------------------------------------


 

(a)           Such Stockholder owns, beneficially or of record, the Shares set
forth on its signature page below, free and clear any liens, encumbrances,
claims, pledges, impositions or defects in title.

 

(b)           Such Stockholder has the right to vote the number of Shares set
forth below to its signature below.

 

(c)           Such Stockholder has full power and authority to enter into and
preform all of such Stockholder’s obligations under this Agreement.  This
Agreement has been duly executed and delivered by such Stockholder and, upon its
execution and delivery by the Company, will constitute a legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors rights generally, and the availability of
injunctive relief and other equitable remedies.

 

(d)           Such Stockholder does not own, beneficially or of record, any
equity or other ownership interest of the Company other than the Shares.

 

(e)           There are no options, warrants, voting, proxy, power of attorney
or other rights, agreements, arrangements or commitments of any character to
which such Stockholder is a party relating to the pledge, disposition or voting
of any of the Shares and there are no voting trusts or voting agreements with
respect to the Shares.

 

(f)            The execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof will not
(i) conflict with or result in a breach, or constitute a default (with or
without notice of lapse of time or both) under any provision of, any contract or
other agreement or obligation to which such Stockholder or to such Stockholder’s
properties or assets may be bound; or (ii) violate any order, writ injunction,
decree, judgment, order, law, statute, rule or regulation applicable to such
Stockholder or any of such Stockholder’s assets or properties.

 

2.             Adjustments; Additional Shares.  In the event that after the date
of this Agreement any shares of Common Stock or other securities of the Company
or another corporation or other legal entity are issued with respect to, or in
exchange for, any of the Shares by reason of any stock dividend, stock split,
consolidation of shares, reclassification, recapitalization, exchange, merger or
consolidation or otherwise involving the Company, such shares of Common Stock or
other securities shall be deemed to be Shares for purposes of this Agreement.
 Each Stockholder agrees that all shares of Common Stock or other securities of
the Company that such Stockholder purchases, acquires the rights to vote or
otherwise acquires beneficial ownership of after the execution of this
Agreement, but during the term of this Agreement, shall be subject to the terms
of this Agreement and shall constitute “Shares” for the purposes of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

3.             Voting of Shares; Irrevocable Proxy.

 

(a)           During the term of this Agreement, and solely with respect to
voting on the matters described in Section 3(b) below, each Stockholder agrees
not to, and it shall not permit any entity under its control to, deposit any of
the Shares in a voting trust, grant any proxies with respect to the Shares,
grant any power of attorney with respect to the Shares or subject any of the
Shares to any arrangement with respect to the voting of the Shares other than
agreements entered into with the Company or Medivir. For the avoidance of doubt,
this Agreement and the proxies and powers of attorney created hereby shall not
apply to any matters submitted to the stockholders of the Company other than the
matters described in Section 3(b) below.

 

(b)           Each Stockholder agrees during the term of this Agreement to vote
the Shares, and to cause any holder of record of the Shares to vote or execute a
written consent or consents if stockholders of the Company are requested to vote
their shares through the execution of an action by written consent in lieu of
any such annual or special meeting of stockholders of the Company: (i) in favor
of the Asset Purchase and the APA, at every meeting (or in connection with any
action by written consent) of the stockholders of the Company at which such
matters are considered and at every adjournment or postponement thereof; and
(ii) against (1) any action, proposal, transaction or agreement which would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the APA or any other agreement
related to the Asset Purchase, or of the Stockholders under this Agreement and
(2) any action, proposal, transaction or agreement that would impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Asset Purchase or the fulfillment of any conditions under this Agreement,
the APA or any definitive agreements for the Asset Purchase or change in any
manner the voting rights of any class of shares of the Company (including any
amendments to the Company’s charter documents and by-laws).

 

(c)           Each Stockholder hereby appoints the Company and any designee of
the Company, and each of them individually, its proxies and attorneys-in-fact,
with full power of substitution and re-substitution, to vote or act by written
consent during the term of this Agreement with respect to the Shares in
accordance with this Section 3.  This proxy and power of attorney is given to
secure the performance of the duties of each Stockholder under this Agreement. 
Each Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by each Stockholder shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by such Stockholder with respect to the Shares.
The power of attorney granted by each Stockholder herein is a durable power of
attorney and shall survive the dissolution, voluntary or involuntary bankruptcy,
death or incapacity of such Stockholder. The proxy and power of attorney granted
hereunder shall terminate upon the termination of this Agreement.

 

(d)           The Company hereby accepts its appointment as proxy of the
Stockholders, pursuant to paragraph (c) of this Section 3.

 

3

--------------------------------------------------------------------------------


 

4.             Transfer Restrictions.  Each Stockholder covenants and agrees for
the benefit of the Company that, during the term of this Agreement, such
Stockholder shall not:

 

(a)           sell, transfer, pledge, hypothecate, encumber, assign, tender or
otherwise dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, hypothecation,
encumbrance, assignment, tender or other disposition of, any Shares or any
interest therein; provided, however, such Stockholder may sell, transfer,
pledge, hypothecate, encumber, assign, tender or otherwise dispose of any Shares
to a family member or trust or other entity for estate or tax planning purposes,
provided, that any such sale transfer, pledge, hypothecation, encumbrance,
assignment, tender or other disposition shall be conditioned on each such
transferee signing and delivering a Voting Agreement in substantially the form
of this Agreement;

 

(b)           grant any powers of attorney or proxies or consents in respect of
any of the Shares, deposit any of such Shares into a voting trust, or enter into
a voting agreement with respect to any of such Shares; or

 

(c)           take any other action with respect to the Shares that would
restrict, limit or interfere with the performance of such Stockholder’s
obligations hereunder or the transactions contemplated hereby and by the APA.

 

5.             Term and Termination.  This Agreement and the proxies and powers
of attorney provided shall terminate with respect to each Share, on a Share by
Share basis, upon the earliest of (a) the mutual termination by the Parties,
(b) the termination of the APA in accordance with its terms or (c) upon
consummation of the transactions contemplated by the APA.

 

6.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to any
conflict of law rule or principle that would give effect to the laws of another
jurisdiction.

 

7.             Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.

 

4

--------------------------------------------------------------------------------


 

8.             Benefits; Binding Effect.  This Agreement shall be for the
benefit of and binding upon the Parties and their respective heirs, personal
representatives, legal representatives, successors, assigns and transferees, as
applicable.

 

9.             Amendment or Modification.  This Agreement may be altered,
modified or amended only by the unanimous written consent of the Parties.

 

10.          Assignment.  No Party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Parties.

 

11.          Entire Agreement; Third Party Beneficiaries.  This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings and
arrangements, both oral and written, among the Parties with respect to such
subject matter.  This Agreement is not intended to confer any rights or remedies
upon any person other than Medivir, which shall be deemed an express third party
beneficiary of this Agreement, and the Parties.

 

12.          Specific Performance.  Each of the Parties agrees that this
Agreement is intended to be legally binding and specifically enforceable
pursuant to its terms and that the Company, would be irreparably harmed if any
of the provisions of this Agreement are not performed in accordance with their
specific terms and that monetary damages would not provide adequate remedy in
such event.  Accordingly, in addition to any other remedy to which a
non-breaching Party may be entitled at law, a non-breaching Party shall be
entitled to injunctive relief without the posting of any bond to prevent
breaches of this Agreement and to specifically enforce the terms and provisions
hereof.  Each Party further waives (a) any defense that a remedy at law would be
adequate in any action for specific performance or injunctive relief hereunder
and (b) any requirement for the posting of a bond or other security as a
condition to such relief.

 

13.          Severability.  In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties.  The Parties further agree to negotiate in
good faith to modify this Agreement so as to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that is
mutually agreeable to the Parties and that will achieve, to the extent possible,
the economic, business and other purposes of such void or unenforceable
provision.

 

14.          Further Assurances.  Each Party shall cooperate and take such
action as may be reasonably requested by the other Party in order to carry out
the provisions and purpose of this Agreement and the transaction contemplated
hereby.

 

15.          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become

 

5

--------------------------------------------------------------------------------


 

effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.

 

16.          Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air courier (such as
Federal Express), two business days after delivery to such courier; (c) if sent
by electronic mail transmission before 5:00 p.m. Eastern Time, upon receipt;
(d) if sent by electronic mail transmission after 5:00 p.m. Eastern Time, on the
following business day; and (e) if otherwise actually personally delivered, when
delivered, provided that such notices, requests, demands and other
communications are delivered to the address set forth below, or to such other
address as any party shall provide by like notice to the other Parties to this
Agreement::

 

(1)   if to a Stockholder, to the address set forth below to its signature.

 

(2)   If to the Company, to:

 

TetraLogic Pharmaceuticals Corporation

Attention:  General Counsel

E-mail: rsherman@TLOG.com

 

with a copy (which shall not constitute notice) to:

 

Pepper Hamilton LLP
620 Eighth Avenue
New York, NY 10018
Attention: Valérie Demont
E-mail:  demontv@pepperlaw.com

 

[Signatures appear on following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Voting
Agreement as of the date first above written.

 

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Kevin Buchi

 

Name:

Kevin Buchi

 

Title:

CEO

 

[Additional Signature Pages Follow]

 

 

[Signature page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

/s/ Paul Schmitt

 

PAUL SCHMITT

 

NUMBER OF SHARES: 30,000

 

ADDRESS:

 

 

 

 

 

/s/ Andrew Pecora

 

ANDREW PECORA

 

NUMBER OF SHARES: 136,176

 

ADDRESS:

 

 

 

 

 

/s/ Pat Hutchison

 

PAT HUTCHISON

 

NUMBER OF SHARES: 7,000

 

ADDRESS:

 

 

 

 

 

/s/ Kevin Buchi

 

KEVIN BUCHI

 

NUMBER OF SHARES: 480,714

 

ADDRESS:

 

[Signature page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Richard Sherman

 

RICHARD SHERMAN

 

NUMBER OF SHARES: 75,000

 

ADDRESS:

 

 

 

 

 

NOVITAS CAPITAL III, L.P

 

 

 

 

 

 

BY:

/s/ Paul J. Schmitt

 

NAME: PAUL SCHMITT

 

TITLE: Managing Director

 

NUMBER OF SHARES: 1,512,962

 

ADDRESS:

 

 

 

 

 

PECORA & CO., LLC

 

 

 

 

 

 

BY:

/s/ Andrew Pecora

 

NAME: ANDREW PECORA

 

TITLE: Chairman

 

NUMBER OF SHARES: 48,654

 

ADDRESS:

 

 

 

 

 

PFIZER INC.

 

 

 

 

 

BY:

/s/ Barbara J. Dalton

 

NAME: BARBARA J. DALTON

 

TITLE: Vice President

 

NUMBER OF SHARES: 1,548,241

 

ADDRESS:

 

 

 

 

 

With a copy to:

 

Andrew J. Muratore

 

Assistant General Counsel

 

Pfizer Inc.

 

[Signature page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

HEALTHCARE VENTURES

 

 

 

 

 

BY:

/s/ Augustine Lawlor

 

NAME: AUGUSTINE LAWLOR

 

TITLE: GENERAL PARTNER

 

NUMBER OF SHARES: 2,586,466

 

ADDRESS:

 

[Signature page to Voting Agreement]

 

--------------------------------------------------------------------------------